                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

VIRGINIA ARNOLD,

            Plaintiff                               Civil Case No. 18-12511
                                                    Honorable Linda V. Parker
v.

FRESH START TRANSITIONAL HOMES
and COOKIE DENISE SMITH,

          Defendants.
______________________________/

OPINION AND ORDER GRANTING THE PARTIES’ JOINT MOTION TO
       APPROVE SETTLEMENT AGREEMENT (ECF NO. 17)

      Plaintiff filed this action claiming that Defendants violated the Fair Labor

Standards Act (“FLSA”) by failing to pay overtime compensation. The matter is

presently before the Court on the parties’ Joint Motion to Approve Settlement

Agreement. (ECF No. 17.) For the reasons that follow, the Court is granting the

motion.

      When reviewing a proposed FLSA settlement, the court must determine

whether it is a “fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th

Cir. 1982). There are several factors courts consider in making this determination:

            (1) the plaintiff’s range of possible recovery; (2) the
            extent to which the settlement will enable the parties to
            avoid anticipated burdens and expenses in establishing
             their respective claims and defenses; (3) the seriousness
             of the litigation risks faced by the parties; (4) whether the
             settlement agreement is the product of arm’s-length
             bargaining between experienced counsel; and (5) the
             possibility of fraud or collusion.

Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (internal

quotation marks and citation omitted); see also Dees v. Hydradry, Inc., 706

F.Supp.2d 1227, 1241 (M.D. Fla. 2010). Where the settlement agreement includes

the payment of attorney’s fees, the court must assess the reasonableness of that

amount. Wolinsky, 900 F. Supp. 2d at 336 (citing cases finding judicial review of

the fee award necessary). “[T]he Court must carefully scrutinize the settlement

and the circumstances in which it was reached, if only to ensure that ‘the interest of

[the] plaintiffs’ counsel in counsel’s own compensation did not adversely affect the

extent of the relief counsel procured for the clients.’” Id. (quoting Cisek v. Nat’l

Surface Cleaning, Inc., 954 F. Supp. 110, 110-11 (S.D.N.Y. 1997)).

      The parties’ agreement provides that Defendants will make a gross payment

of $17,000.00 in complete settlement of this action including attorney’s fees and

costs. The amount of the settlement to be paid to Plaintiff’s counsel for costs and

attorney’s fees is $6,176.87. Considering the relevant factors, the Court finds this

settlement “fair and reasonable.”

      The parties represent that for the two-year period leading up to the filing of

Plaintiff’s Complaint, the total amount of unpaid overtime, assuming the FLSA is

                                           2
applicable to Plaintiff, is between $6,096.25 and $6,140.00. For the third year of

potential liability, the total amount of unpaid overtime, if the FLSA is applicable to

Plaintiff, is between $4,455.52 and $5,257.00. Thus, the parties’ settlement

agreement recoups for Plaintiff a significant portion of the amount of unpaid

overtime compensation she claims is due.

      The settlement enables the parties to avoid additional burdens and expenses

of proceeding with this litigation, which would detract from any award Plaintiff

might recover if she pursued this case through discovery and to trial. Moreover,

Plaintiff avoids the risk of not prevailing as there is a bona fide dispute as to

whether she is covered by the FLSA and subject to its overtime provisions. There

also is a dispute between the parties regarding the number of overtime hours

Plaintiff worked. As such, both parties face risks if the Court does not approve the

settlement. Plaintiff risks a potential award and Defendant risks increased

exposure.

      Both parties are represented by competent and experienced legal counsel

who engaged in numerous discussions regarding the factual and legal disputes.

The Court therefore concludes that the settlement is the product of arm’s-length

bargaining. Finally, there is no reason for the Court to suspect fraud or collusion.

      The Court also approves the parties’ proposed settlement with respect to

attorney’s fees and costs. “In an individual FLSA action where the parties settled

                                           3
on the fee through negotiation, there is ‘a greater range of reasonableness for

approving attorney’s fees.’” Wolinsky, 900 F.Supp.2d at 336 (internal citation

omitted). However, the Court is required to carefully examine the settlement “to

ensure that the interest of plaintiffs’ counsel in counsel’s own compensation [did

not] adversely affect the extent of the relief counsel [procured] for the clients.’”

Id. (internal citation omitted). The Court finds that the amount allocated for

attorney’s fees is fair and reasonable considering the result reached in this case and

the total number of hours that Plaintiff’s counsel dedicated to this matter.

      In conclusion, the Court finds the parties’ settlement fair and reasonable.

      Accordingly,

      IT IS ORDERED that the Joint Motion to Approve Settlement (ECF No.

17) is GRANTED; and

      IT IS FURTHER ORDERED that this action is DISMISSED WITH

PREJUDICE.

                                         s/ Linda V. Parker
                                         LINDA V. PARKER
                                         UNITED STATES DISTRICT JUDGE




Dated: May 21, 2019


I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, May 21, 2019, by electronic and/or U.S.

                                           4
First Class mail.


                    s/ R. Loury
                    Case Manager




                     5
